DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-20 in the reply filed on 6/8/2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 16-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the reinforced semi-spherical or conical shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 17 recites the limitation "the semi-spherical or conical shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 18 recites the limitation "the reinforced curved shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 20 recites the limitation "the curved shape" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Layland et al. (CA 2628670) [hereinafter Layland] in view of Xin et al. (CN108372689) [hereinafter Xin].
Layland discloses a resistive heated aircraft component (Fig. 7), comprising a fiber reinforced polymer surface (layer 820C or 820D; page 10, lines 1-2), an electrically conductive layer (layer 820B; claim 18) having first and second opposite faces, a pair of electrodes (electrical bus strips 521A and 521B; page 14, line 20) connected to the conductive layer, the conductive layer and the pair of electrodes being configured to conduct an electrical current such that the conductive layer produces heat (page 15, lines 1-2, the second face of the conductive layer being located towards the fiber reinforced polymer surface of the aircraft, and a protective layer (layer 870 or 820A) located on the first face of the conductive layer.
Layland fails to teach a graphene paper layer.
Xin teaches that it is well known in the aircraft art to use graphene paper as an electric conductor in order to provide electric heating de-icing function (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric conductive layer in Layland to include graphene paper as taught by Xin in order to provide a high heat conductor that provides electric heating de-icing function.
 Regarding claim 2, Layland discloses an insulating layer (layer 820C) located between the conductive layer (layer 820B) and the fiber reinforced polymer surface (layer 820D).
	Regarding claims 3 and 4, Layland discloses the insulating layer (layer 820C) comprising a polymer film, wherein the polymer film comprises a glass fiber reinforced polymer (page 10, lines 1-2).
	Regarding claim 5, Layland discloses a thermally conductive anti-erosion layer (layer 870) located over the protective layer (layer 820A or lightening shield; page 13).
	Regarding claim 6, Layland discloses the thermally conductive anti-erosion layer comprising a thermally conductive metallic foil (page 13, lines 13-20).
	Regarding claim 9, Layland discloses an ice protection system for an aircraft, comprising a resistive heated aircraft component (abstract).
Regarding claim 10, Layland discloses an aircraft, comprising a resistive heated aircraft component (abstract).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “wherein the graphene paper comprises a ribbon having a continuous serpentine shape, spiral shape, mesh shape, or straight lines shape”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781